UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2017


ROBERT NEVILLE, MD,

                    Plaintiff - Appellant,

             v.

ELIZABETH C. MCCAGHREN,

                    Defendant - Appellee.



                                      No. 20-2020


ROBERT NEVILLE, MD,

                    Plaintiff - Appellant,

             v.

BETSY MCCAGHREN,

                    Defendant - Appellee.



Appeals from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00020-MR-WCM; 1:20-
cv-00065-MR-WCM)


Submitted: December 22, 2020                               Decided: December 28, 2020
Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Neville, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Robert Neville appeals the district court’s order

denying Neville’s motion for recusal. On appeal, we confine our review to the issues raised

in the informal brief. See 4th Cir. R. 34(b). Because Neville’s informal brief does not

challenge the basis for the district court’s disposition of the motion for recusal, he has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3